Exhibit 8.2 March,2010 Boards of Directors Colonial Bankshares, MHC Colonial Bankshares, Inc. Colonial Bankshares, FSB Colonial Financial Services, Inc. 2745 S. Delsea Drive Vineland, New Jersey 08360 Directors: PRELIMINARY STATEMENT You have requested our opinion regarding the material New Jersey and Maryland tax consequences of the proposed conversion of Colonial Bankshares, MHC, a federal mutual holding company (the “mutual Holding Company”), from a mutual holding company structure to a capital stock form of organization (the “Conversion”). Our New Jersey and Maryland tax opinion is supplemental to the Federal income tax opinion of Luse Gorman Pomerenk & Schick, P.C. (“federal tax opinion”), special tax counsel to Colonial Bank, FSB (the “Bank”), Colonial Bankshares, Inc. (the “Mid–Tier Holding Company”), Colonial Financial Services, Inc. (“Holding Company”), and Mutual Holding Company, which we have reviewed. We are relying on the description of proposed transactions, facts, assumptions, representations and conclusions as outlined and set forth in the federal tax opinion and which are incorporated herein by reference. Capitalized terms used but not defined herein in this letter shall have the meanings assigned to them in the Plan of Conversion and Reorganization of Colonial Bankshares, MHC (the “Plan”). FACTS The Bank is a federally-chartered savings bank headquartered in Vineland, New Jersey. It was originally founded in 1913 as a mutual organization and converted to stock form in 2003 as part of the Bank’s mutual holding company reorganization, whereby the Bank became the wholly owned subsidiary of the Mid-Tier Holding Company, a federal corporation. In June 2005, the Mid-Tier Holding Company sold 2,079,980 shares of its common stock to the public, representing 46% of its then-outstanding shares. The remaining 2,441,716 shares were issued to the Mutual Holding Company. The Mutual Holding Company is a mutual holding company with no stockholders. The Mutual Holding Company has members (e.g., the depositors of the Bank), who are entitled upon the complete liquidation of the Mutual Holding Company to liquidation proceeds after the payment of creditors. - 2 - Within the last six months, the Boards of Directors of the Mutual Holding Company, the Holding Company, the Mid-Tier Holding Company, and the Bank have adopted the Plan providing for the Conversion of the Mutual Holding Company from a federally chartered mutual holding company to the capital stock form of organization. A new Maryland stock corporation, the Holding Company, was incorporated in March 2010, as part of the Conversion and will succeed to all the rights and obligations of the Mutual Holding Company and the Mid-Tier Holding Company and will issue Holding Company Common Stock in the Conversion. At the present time, two transactions referred to as the “MHC Merger” and the “Mid-Tier Merger” are being undertaken. Pursuant to the Plan, the Conversion will be effected in the following steps, in such order as is necessary to consummate the Conversion: 1.
